UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN GARCIA-ROSARIO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00205-RJC-1)


Submitted:   February 21, 2012            Decided:   February 23, 2012


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ruben      Garcia-Rosario      appeals      his    240-month       sentence

for attempted kidnapping of a minor, in violation of 18 U.S.C.

§§ 1201(a)(1), (d), and (g) (2006).                  Garcia-Rosario’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states that he has divined no meritorious

grounds    for    appeal      but    requesting      that      we    review      Garcia-

Rosario’s guilty plea and sentence for error.                        Having reviewed

the record, we affirm the judgment of the district court.

            Because Garcia-Rosario did not challenge the validity

of his guilty plea in the district court, we review it for plain

error.     United States v. Martinez, 277 F.3d 517, 524-27 (4th

Cir. 2002).      Our review of the record convinces us that Garcia-

Rosario’s guilty plea was valid.

            As for his sentence, we review it for reasonableness,

applying   an    abuse       of   discretion     standard.           Gall   v.    United

States, 552 U.S. 38, 51 (2007).                 In this case, as all parties

recognize, the district court simply sentenced Garcia-Rosario to

the only term of imprisonment permissible by law: twenty years.

See   18   U.S.C.      § 1201(d)      (twenty-year      maximum       for     attempted

kidnapping);     18     U.S.C.      § 1201(g)    (twenty-year         minimum     for   a

kidnapping offense involving a minor victim).                       It was eminently

reasonable      for    the    district    court    to    follow       its     statutory

obligation.           Moreover,     the   twenty-year         term    of    supervised

                                          2
release was within the range prescribed by statute 18 U.S.C.

§ 3583(k) (2006).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore       affirm     the    district    court’s     judgment.

This    court       requires       that   counsel      inform     Garcia-Rosario,        in

writing,      of    the     right   to    petition     the   Supreme     Court    of   the

United States for further review.                      If Garcia-Rosario requests

that    a    petition       be   filed,   but     counsel    believes     that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                          Counsel’s motion

must state that a copy thereof was served on Garcia-Rosario.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately        presented    in   the    materials

before      the     court    and    argument      would   not     aid   the   decisional

process.


                                                                                 AFFIRMED




                                              3